Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 25, 2022

The Court of Appeals hereby passes the following order:

A23D0018. GIRISH              MODI      v.    INDIA-AMERICAN             CULTURAL
    ASSOCIATION.

       Girish Modi, proceeding pro se, filed a complaint for declaratory judgment and
injunctive relief against defendant India-American Cultural Association. The
defendant filed a motion to dismiss and for summary judgment and sought attorney
fees, pursuant to OCGA § 9-15-14. The trial court entered an order dismissing Modi’s
complaint for failure to state a claim, granting defendant’s motion for summary
judgment, and awarding attorney fees to defendant.1 Modi seeks discretionary review
of the trial court’s order.
       Under OCGA § 5-6-34 (a) (1), direct appeals are permitted from all final orders
dismissing an action in its entirety. Additionally, an order granting summary
judgment on any issue or as to any party is also reviewable by direct appeal. See
OCGA § 9-11-56 (h). Thus, the trial court’s order is directly appealable.2 As a general
rule, this Court will grant a timely application for discretionary review if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this


       1
        This is Modi’s second appearance in this Court in this action. In the first, this
Court affirmed the trial court’s denial of Modi’s request for an interlocutory
injunction in an unpublished opinion. See Case No. A21A1502 (Dec. 7, 2021).
       2
        “Although OCGA § 5-6-35 (a) (10) requires that an appeal of an award of
attorney fees made pursuant to OCGA § 9-15-14 be preceded by the grant of a
discretionary application, a direct appeal is permitted when it is appealed as part of
a judgment that is directly appealable.” Mitcham v. Blalock, 268 Ga. 644, 646-647 (4)
(491 SE2d 782) (1997) (punctuation omitted).
application is hereby GRANTED. Modi shall have ten days from the date of this
order to file a notice of appeal in the trial court. If Modi has already filed a notice of
appeal in the trial court, he need not file a second notice. The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/25/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.